Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/327383, filed on 2/22/2019 in which claims1-8, 10 are presented for examination.
Status of Claims
	Claims 1-8, 10 are pending, of which claims 1, 8, and 10 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
IDS
References cited in the IDS filed on 2/22/2019 have been considered by the examiner.
Priority
Applicant’s claim for benefit of priority based on JP2016-167935 filed on 8/30/2016 is acknowledged by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and 101 rejection is overcome for claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2,5-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiromichi et al. (WO 2015/045512 A1) hereinafter Hiromichi.
As to claim 1, Hiromichi teaches a data extraction system, comprising: a registration apparatus configured to generate registration data including first information obtained by encrypting secret information, which is information that a user wishes to keep secret, by using a secret key and second information obtained by encrypting the see para. [0036]-[0042]).
As to claims 8 and 10, claims 8 and 10 include similar limitations as claim 1 and thus claims 8 and 10 is/are rejected under the same rationale as claim 1.
As to claim 2, in view of claim 1, Hiromichi teaches wherein the registration apparatus is configured to generate the second information by using at least a result obtained by encoding the secret key and the biological information of the user (see para. [0036]-[0042]).
As to claim 5, in view of claim 1, Hiromichi teaches a data update apparatus configured to generate data for updating the registration data by updating the first information by encrypting updated secret information by using an update secret key and by updating the second information by using the update secret key (see para. [0036]-[0042]).
As to claim 6, in view of claim 1, Hiromichi teaches wherein the secret key is a key based on secret key cryptography (see para. [0036]-[0042]).
As to claim 7, in view of claim 2, Hiromichi teaches wherein the secret key is encoded by a BCH code method (see para. [0036]-[0042]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497